Citation Nr: 1626793	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-28 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right knee degenerative arthritis, status-post traumatic fracture with right tibia rod/screws retain, status-post removal of hardware, and intramedullary rod removal with excision of bony prominence, midshaft right tibia, prior to February 11,  2015.

2.  Entitlement to an increased disability rating for right knee degenerative arthritis, status-post traumatic fracture with right tibia rod/screws retain, status-post removal of hardware, and intramedullary rod removal with excision of bony prominence, midshaft right tibia from May 1, 2015, rated currently as 40 percent disabling.

3.  Entitlement to a compensable initial disability rating for right lower leg length discrepancy prior to February 22, 2012.

4.  Entitlement to a compensable initial disability rating for residual scarring right knee/leg status-post tibial nail removal.

5.  Entitlement to a compensable initial disability rating for residual scarring status-post left leg popliteal arterial release.

6.  Entitlement to compensable initial disability ratings for right lower extremity popliteal artery entrapment syndrome, status-post surgery, prior to February 12, 2012 and from May 1, 2012 through April 10, 2014.

7.  Entitlement to an increased disability rating for right lower extremity popliteal artery entrapment syndrome, status-post surgery from April 11, 2014, rated currently as 20 percent disabling.

8.  Entitlement to a compensable initial disability rating for left lower extremity popliteal artery entrapment syndrome, status-post release, from September 1, 2011 through April 10, 2014.

9.  Entitlement to an increased disability rating for left lower extremity popliteal artery entrapment syndrome, status-post release, from April 11, 2014, rated currently as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran served on active duty from November 1982 through November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and in December 2015 by the RO in Denver, Colorado.  Original jurisdiction over the issues on appeal rest currently with the Denver RO.

In the March 2009 rating decision, the Salt Lake City RO granted service connection for right knee, degenerative arthritis with a 10 percent initial disability rating; service connection for right lower leg length discrepancy with a non-compensable initial disability rating; service connection for residual scarring right knee/leg status-post tibial nail removal with a non-compensable initial disability rating; and, service connection for residual scarring status-post left leg popliteal arterial release rated with a non-compensable initial disability rating.  Service connection for each of the foregoing disabilities was effective December 1, 2008.  The Veteran perfected a timely appeal in which he asserts entitlement to higher initial disability ratings for each of the aforementioned service-connected disabilities.

In the December 2015 rating decision, the Denver RO granted service connection for left leg popliteal artery entrapment syndrome status-post release.  A temporary total 100 percent disability rating was assigned also for that disability effective from July 12, 2011 through August 31, 2011.  A non-compensable disability rating was assigned effective from September 1, 2011.  The Veteran also perfected a timely appeal in which he asserts entitlement to higher initial disability ratings for both popliteal artery disabilities.

The Veteran's testimony was received during a March 2016 video conference hearing.  A transcript of that testimony is associated with the claims file.


The issues of the Veteran's entitlement to an initial disability rating in excess of 20 percent for right knee degenerative arthritis, status-post traumatic fracture with right tibia rod/screws retain, status-post removal of hardware, and intramedullary rod removal with excision of bony prominence, midshaft right tibia, prior to February 11,  2015, and, for an increased disability rating for right knee degenerative arthritis, status-post traumatic fracture with right tibia rod/screws retain, status-post removal of hardware, and intramedullary rod removal with excision of bony prominence, midshaft right tibia from May 1, 2015, rated currently as 40 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's right leg has been 0.50 inch shorter than his left leg.

2.  For all periods relevant to this appeal, the Veteran's residual scarring right knee/leg status-post tibial nail removal has been deep; linear; encompassed an area of no more than 13.5 square centimeters; non-tender; stable; matched the surrounding area of skin; and, has been without elevation or depression, skin breakdown, ulceration, underlying tissue loss, adherence, asymmetry, disfigurement, or other loss of function, to include restriction of motion of the nearby joints.

3.  For all periods relevant to this appeal, the Veteran has had two scars on his left leg that are both deep; linear; encompass areas of no more than 12.0 centimeters and 10.5 centimeters respectively; non-tender; stable; matched the surrounding area of skin; and, has been without elevation or depression, skin breakdown, ulceration, underlying tissue loss, adherence, asymmetry, disfigurement, or other loss of function, to include restriction of motion of the nearby joints.


4.  Prior to February 12, 2012 and during the period from May 1, 2012 through April 10, 2014, the Veteran's right lower extremity popliteal artery entrapment syndrome, status-post surgery was manifested by claudication in the right lower extremity that resulted in cramping, pain, numbness, and diminished function that included the ability to walk distances greater than 100 yards.

5.  From April 11, 2014 through January 11, 2016, the Veteran's right lower extremity popliteal artery entrapment syndrome, status-post surgery was manifested by continued claudication in the right lower extremity that resulted in cramping, pain, numbness, diminished function that included the ability to walk only short distances, and right ankle brachial indices of 1.10 for tibial pulses and 1.02 for dorsalis pedis pulses.

6.  From January 12, 2016, the Veteran's right lower extremity popliteal artery entrapment syndrome, status-post surgery was manifested by continued claudication in the right lower extremity that resulted in cramping, pain, numbness, diminished function that included the ability to walk distances of less than 25 yards on a level grade at two miles per hour, right ankle brachial indices of 1.10 for tibial pulses and 1.02 for dorsalis pedis pulses, and persistent coldness of the right lower extremity; however, was not productive of ischemic limb pain at rest, ulcers, trophic changes.

7.  From September 1, 2011 through April 10, 2014, the Veteran's left lower extremity popliteal artery entrapment syndrome, status-post surgery was manifested by claudication in the left lower extremity that resulted in cramping, pain, numbness, diminished function that included the ability to walk distances greater than 100 yards.

8.  From April 11, 2014 through January 11, 2016, the Veteran's left lower extremity popliteal artery entrapment syndrome, status-post surgery was manifested by claudication in the left lower extremity that resulted in cramping, pain, numbness, diminished function that included the ability to walk distances greater than 100 yards, and left ankle brachial indices of 1.06 for the tibial pulses and 1.04 for the dorsalis pedis.

9.  From January 12, 2016, the Veteran's left lower extremity popliteal artery entrapment syndrome, status-post surgery was manifested by continued claudication in the left lower extremity that resulted in cramping, pain, numbness, diminished function that included the ability to walk distances of less than 25 yards on a level grade at two miles per hour, left ankle/brachial index of 1.12, and persistent coldness of the left lower extremity; however, was not productive of ischemic limb pain at rest, ulcers, trophic changes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for right lower leg length discrepancy prior to February 22, 2012 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5275 (2015).

2.  The criteria for a compensable initial disability rating for residual scarring right knee/leg status-post tibial nail removal are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, DCs 7801, 7802, 7804, 7805 (2015).

3.  The criteria for a compensable initial disability rating for residual scarring status-post left leg popliteal arterial release are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, DCs 7801, 7802, 7804, 7805 (2015).

4.  The criteria for a compensable initial disability rating for right lower extremity popliteal artery entrapment syndrome, status-post surgery, prior to February 12, 2012 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, DC 7114 (2015).

5.  The criteria for an increased disability rating for right lower extremity popliteal artery entrapment syndrome, status-post surgery, from May 1, 2012 through April 10, 2014, rated as non-compensable, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, DC 7114 (2015).

6.  The criteria for an increased disability rating for right lower extremity popliteal artery entrapment syndrome, status-post surgery, from April 11, 2014 through January 11, 2016, rated as 20 percent disabling, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, DC 7114 (2015).

7.  The criteria for a 60 percent disability rating, and no higher, for right lower extremity popliteal artery entrapment syndrome, status-post surgery, are met from January 12, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, DC 7114 (2015).

8.  The criteria for a compensable initial disability rating for left lower extremity popliteal artery entrapment syndrome, status-post surgery, from September 1, 2011 through April 10, 2014 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, DC 7114 (2015).

9.  The criteria for an increased disability rating for left lower extremity popliteal artery entrapment syndrome, status-post surgery, from April 11, 2014 through January 11, 2016, rated as 20 percent disabling, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, DC 7114 (2015).

10.  The criteria for a 60 percent disability rating, and no higher, for right lower extremity popliteal artery entrapment syndrome, status-post surgery, are met from January 12, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, DC 7114 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In relation to the issues concerning the Veteran's right leg length discrepancy and residuals related to right and lower extremity popliteal arterial release, pre-rating June 2008 notice, provided to the Veteran as part of the Benefits Delivery at Discharge program, notified him of the information and evidence needed to substantiate his claims for service connection  for those disabilities.  Consistent with Dingess, the notice also notified him of the process by which disability ratings and effective dates are assigned for newly service-connected disabilities.  Subsequently, after the Veteran had reasonable opportunity to respond, his claims were adjudicated in the Cleveland RO's March 2009 rating decision.  Where the issue concerning the Veteran's entitlement to higher disability ratings for those disabilities arises out of a dispute as to the initial disability ratings assigned, the notice provided in June 2008 is applicable to the "downstream" issue of entitlement to higher initial disability ratings.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  The VCAA notice that has been provided to the Veteran is legally sufficient; hence, VA's duty to notify in this case is satisfied.

Additionally, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His claims submissions, lay statements, Board hearing testimony, VA treatment records, and identified and relevant private treatment records are associated with the record.  As will be discussed below, the Veteran was also afforded VA examinations of his lower extremities in November 2013 and January 2016.  Those examinations, considered in conjunction with the other evidence of record, are fully adequate for the purposes of determining the current symptoms and degree of impairment associated with the Veteran's right lower leg length discrepancy, residual bilateral scarring, and bilateral lower extremity popliteal artery entrapment syndrome.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two disability ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability in question.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has been established already and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged disability ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased disability rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts shown in the record.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

	A.  Right Lower Leg Length Discrepancy, Prior to February 22, 2012

As noted above, a March 2009 rating decision granted service connection for right lower leg length discrepancy, effective from December 1, 2008, the first day after the Veteran's separation from active duty service.  A non-compensable (zero percent) initial disability rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5275.  The Veteran appealed and argued entitlement to a compensable initial disability rating.

In the course of the appeal, the Denver RO issued a December 2015 rating decision in which it apparently combined the Veteran's right lower leg length discrepancy disability and right knee degenerative arthritis disability (recharacterized as "right knee degenerative arthritis, status-post traumatic fracture with right tibia rod/screws retain, status-post removal of hardware, and intramedullary rod removal with excision of bony prominence, midshaft right tibia").  A temporary total 100 percent disability rating was assigned for those disabilities, effective February 11, 2015 through April 30, 2015.  A 40 percent disability rating was assigned for the combined disabilities effective from May 1, 2015 and pursuant to 38 C.F.R. § 4.71a, DC 5256.

Given the foregoing claims history, in relation to the issue concerning the Veteran's right lower leg length discrepancy, the Board will consider whether a compensable initial disability rating is warranted for that disability prior to February 22, 2012.  The Board is cognizant that the Veteran has also appealed the disability ratings assigned for the service-connected right knee degenerative arthritis, status-post traumatic fracture with right tibia rod/screws retain, status-post removal of hardware, and intramedullary rod removal with excision of bony prominence, midshaft right tibia.  As mentioned, those issues are the subject of the Board's remand below.

Subject to all of the above, the Board turns to the relevant evidence.  During the March 2016 Board hearing, the Veteran testified that his right lower extremity is 0.50 inch shorter than his left.  He reported that he wears a 0.50 inch insert in his shoes.

Post-service VA treatment records pertaining to medical treatment received by the Veteran from 2009 through 2012 make various references to the Veteran's leg length discrepancy.  A November 2003 record provides the estimate that the Veteran's right leg was "about a 1/4 inch (0.25 inch) shorter."  An August 2004 record notes that the Veteran's right lower extremity was 0.50 inch shorter.  Consistent with the same, a January 2011 record reflects that the Veteran was issued 0.50 inch heel lifts for his shoes and boots.

DC 5275, which provides the criteria for rating shortening of the bones in the lower extremity, does not provide for a compensable disability rating where the leg length discrepancy is less than 1.25 inches.

Where the evidence in this case shows that the Veteran's right lower extremity length discrepancy remained 0.50 inch at all times prior to February 22, 2012, a compensable disability rating for that period is not warranted.  The Veteran is not entitled to a compensable disability rating for right lower leg length discrepancy prior to February 22, 2012.  To that extent, this appeal is denied.

	B.  Residual Scar, Right Knee/Leg Status-Post Tibial Nail Removal

As noted, service connection for scarring, residual from right knee/leg status-post tibial nail removal was granted, effective December 1, 2008.  A non-compensable initial disability rating was assigned pursuant to 38 C.F.R. § 4.118, DC 7805.  The Veteran asserts entitlement to a compensable initial disability rating.

Turning first to the evidence, the Board notes that post-service VA treatment records, which pertain to treatment received by the Veteran from 2009 through January 2016, contain no information concerning any complaints or findings related to the scars on the Veteran's right leg.  Similarly, post-service private treatment records relate to no such complaints or findings.

During a November 2013 VA examination, the examiner noted the presence of a scar on the Veteran's right lower extremity that measured 15.5 centimeters by 0.80 centimeters (a total area of 12.64 square centimeters).  According to the examiner, the scar was stable and was not productive of any pain or discomfort.

On re-examination of the scar in January 2016, the examiner measured the scar as being 18.0 centimeters by 0.75 centimeters (a total area of 13.5 square centimeters).  The examiner described the scar as being "vertical" (i.e., linear).  Apparently, although the scar was deep, it was non-tender; matched the color of the skin; was stable; smooth; and, was without elevation or depression, skin breakdown, ulceration, underlying tissue loss, adherence, asymmetry, disfigurement, or restriction of range of motion of the nearby joints.

During his March 2016 Board hearing, the Veteran testified that the scar in his right leg measured 15.0 inches long (approximately 38.0 centimeters long) and that the scar was painful.  Notably, the Veteran's testimony regarding pain symptoms is inconsistent with his apparent failure to report pain or tenderness during his contemporaneous January 2016 VA examination, which was conducted only two months before his hearing.  Similarly, the Veteran's reported measurement of 15 inches (38.0 centimeters) is strikingly at odds with the measurements reported during both the November 2013 and January 2016 VA examinations.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, consideration must be given to elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Under the foregoing legal authority, the Veteran is certainly competent to describe his own pain symptoms.  Regardless, his assertion concerning pain in the scar on his right leg is inconsistent with the findings expressed in the earlier November 2013 and January 2016 examinations, which do not note any complaints or findings of pain or discomfort.  In view of that inconsistency, the Veteran's assertion regarding pain carries grave credibility concerns and is thus entitled to no probative weight.  

Similarly, to the extent that the Veteran alleges that the scar in question is 15.0 inches long, such assertions are contradicted by the physical findings recorded in the contemporaneous January 2016 VA examination.  To that end, the Board presumes that measurements of the Veteran's scar during both the November 2013 and January 2016 VA examinations were conducted appropriately, and, that the measurements reported by the examiners are reliable.  Miley v. Principi, 366 F.3d 1343, 1346-47   (Fed.Cir. 2004) (stating that there is a presumption of reliability to all manner of VA processes and procedures, and, that in the absence of clear evidence to the contrary, the Court will presume that public officers have properly discharged their official duties); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (applying the presumption of regularity to the conduct of VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  In contrast, the Veteran reports a measurement that is completely inconsistent with those noted in the VA examinations; moreover, the Veteran provides no basis for his testimony as he provides no information as to the methodology used by him to measure the scar (e.g., whether the scar was measured while he was seated or standing, whether he performed the measurements himself or received assistance, what tool was used to measure the scar, etc.).  For these reasons, the Board also assigns no probative weight to the Veteran's testimony regarding the length and total surface area of the scar on his right leg.

The rating criteria for scars are provided generally under 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, and 7804.  At the outset of the analysis, the Board notes that the criteria under DC 7800 contemplate scars that are specifically of the head, face, or neck.  Hence, DC 7800 is not for application in this case.

DC 7801 concerns scars not of the head, face, or neck, but which are deep and nonlinear.  Notes accompanying DC 7801 define deep scars as being those that are associated with underlying tissue damage.  As noted above, the January 2016 examiner did opine that the scar on the Veteran's right leg was deep; however, noted in accordance with the earlier findings of the November 2013 examiner, that the scar was linear in nature.  As such, DC 7801 is inapplicable in this case.

DC 7802 contemplates scars that are superficial and nonlinear, and which do not involve the head, face, or neck.  Under that rating code, a maximum schedular 10 percent disability rating may be assigned for scars encompassing an area of 144 square inches (929 square centimeters) or greater.  Again, where the scar at issue is linear in nature, DC 7802 does not apply.  Even if DC 7802 was applicable, the criteria for a compensable disability rating under that code would not be met, given the relatively smaller area of the Veteran's scar.

Under DC 7804, the presence of one or two scars that are unstable or painful warrants a 10 percent disability rating.  Three or four scars that are unstable or painful warrant a 20 percent disability rating.  The presence of five or more scars that are unstable or painful warrant a maximum schedular 30 percent disability rating.  Note (1) under this code explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Note (2) of DC 7804, if one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  Again, there is no probative evidence in this case that the scar on the Veteran's right leg has been painful or tender.  Also, there is no evidence that the scar has been unstable or marked by skin loss or breakdown.  In view of the same, there is also no basis to award a compensable disability rating under DC 7804.

DC 7805 provides that any disabling effects due to scars, that are not already contemplated under DCs 7800 through 7804, are to be rated under an applicable diagnostic code.  Although the Board recognizes that the Veteran's right leg scar has been rated previously under DC 7805, the evidence shows that the Veteran has not had any separate disabling effects such as loss of joint motion, loss of function, or other impairment of function.  Hence, there is no basis on which to award a compensable disability rating under DC 7805.

The preponderance of the evidence shows that the Veteran is not entitled to a compensable disability rating for residual scarring right knee/leg status-post tibial nail removal.  To that extent also, this appeal is denied.

	C. Residual Scars, Status-post Left Leg Popliteal Arterial Release 

Service connection for residual scarring, status-post left leg popliteal arterial release was awarded in the Salt Lake City RO's March 2009 rating decision, effective December 1, 2008.  A non-compensable initial disability rating was assigned pursuant to 38 C.F.R. § 4.118, DC 7805.  The various diagnostic codes and criteria applied for rating scars is outlined above.

The post-service VA treatment records and private treatment records generally make no reference to any complaints or treatment related to scarring on the Veteran's left leg.  A September 2012 treatment record from University of Colorado Hospital, however, references that the Veteran's left popliteal scars are "well-healed."

During a November 2013 VA examination, the VA examiner noted that the Veteran had two scars on his left leg, measuring 17.0 centimeters by 0.30 centimeters (5.10 square centimeters) and 18.0 centimeters by 0.80 centimeters (14.4 square centimeters).  The examiner described both scars as being stable and not productive of pain.

A January 2016 VA examination confirmed the presence of two scars on the Veteran's left leg.  The first scar was described by the examiner as being vertical and linear and measuring 16.0 centimeters by 0.75 centimeters (12.0 square centimeters).  The second such scar was described as being "S shaped" and linear and measuring 21.0 centimeters by 0.50 centimeters (10.5 square centimeters).  Again, the examiner identified both scars as being deep but non-tender; skin-colored; stable; smooth; and, without elevation or depression, skin breakdown, ulceration, underlying tissue loss, adherence, asymmetry, disfigurement, or restriction of range of motion.

In his Board hearing testimony, the Veteran testified that the scarring on his left leg is tender.  He reported that the scars on his leg measured over 36.0 inches combined.  Under identical analysis as that undertaken above in relation to the Veteran's testimony concerning the scar on his right leg, the Board assigns no probative weight to the Veteran's testimony concerning tenderness and the length of his left leg scars.  In that regard, the Board notes again that the Veteran's statement regarding tenderness is rebutted by the fact that he did not report pain or tenderness associated with the scars either during the November 2013 or January 2016 examinations, the most recent of which was conducted only two months before his given testimony.  Indeed, neither examination notes any clinical findings of pain or discomfort.  Given those inconsistencies, the Veteran's assertion regarding tenderness in his left leg scars are not credible and are thus not entitled to probative weight.  

Similarly, the Veteran's allegation that the scars on his left leg measure a combined 36.0 inches is contradicted by the examiner's findings during the contemporaneous January 2016 VA examination.  Again, in the absence of any apparent irregularity, the Board presumes that the measurements of the Veteran's left leg scars during both the November 2013 and January 2016 VA examinations are reliable.  As noted above, the Veteran provides no basis for his testimony that his left leg scarring measures over 36.0 inches, and in that regard, such a measurement contrasts starkly with the measurements performed during the previous VA examinations.  Again, the Board assigns far greater probative weight to the clinical measurements given in the VA examination reports.

Under similar analysis as that undertaken above, the Board finds that DC 7801does not apply because the scars on the Veteran's left leg are linear in nature.  Similarly, DC 7802 does not apply, again because the scars in question are linear in nature.  Moreover, even if DC 7802 were applicable, there would be no basis to award a compensable disability rating under those criteria given the smaller surface area affected by the scars on the Veteran's left leg.  Finally, the criteria under DC 7804 do not provide any basis for a compensable disability rating in this case because there is no probative evidence that the Veteran's left leg scars are productive of pain or tenderness.  Also, there is no evidence that either scar on the Veteran's left leg has been unstable or marked by skin loss or breakdown.

As noted previously, DC 7805 provides that any disabling effects resulting from scars are to be rated under an applicable diagnostic code.  Regardless of the fact that the RO has previously selected DC 7805 in rating the Veteran's left leg scars, there is simply no evidence that the scars have resulted in disabling effects such as loss of joint motion, loss of function, or other impairment of function.  Under the circumstances, a compensable disability rating under DC 7805 is not warranted here.

The preponderance of the evidence shows that the Veteran is not entitled to a compensable disability rating for residual scarring status-post left leg popliteal arterial release.  To that extent also, this appeal is denied.

	D.  Right Lower Extremity Popliteal Artery Entrapment Syndrome

Service connection for right lower extremity popliteal artery entrapment syndrome, status-post surgery, was granted in the Denver RO's September 2015 rating decision, effective November 8, 2011.  Staged disability ratings were assigned, beginning with a non-compensable initial disability rating from November 8, 2011; a temporary total 100 percent disability rating for convalescence following surgery from February 22, 2012 through April 30, 2012; and, resumption of a non-compensable disability rating from May 1, 2012.  Subsequently, the Denver RO issued a February 2016 rating decision that awarded a higher 20 percent disability rating effective April 11, 2014.  With the exception of the staged period during which a temporary total disability rating was assigned pursuant to 38 C.F.R. § 4.30, all disability ratings were assigned pursuant to the criteria under 38 C.F.R. § 4.104, DC 7199-7114. 

In this instance, the hyphenated diagnostic code indicates that the RO elected to rate the Veteran's disability as an unlisted disability for which specific rating criteria do not exist, and hence, was rated by analogy under DC 7114.  Those criteria provide for a 20 percent disability rating where the evidence shows claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.90 or less.  A 40 percent evaluation is warranted for claudication on walking between 25 and 100 yards on a level grade at two miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.70 or less.  A 60 percent disability rating is assigned for claudication on walking less than 25 yards on a level grade at two miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.50 or less.  A 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.40 or less.  A note accompanying the foregoing criteria states that normal ankle/brachial index is 1.0 or greater.

Although the Veteran does not urge the application of any specific rating code or regulatory provision, the Board has considered potential application of other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board sees no other rating criteria that are for potential application.

Records for post-service VA treatment received by the Veteran include an August 2010 note that reflects subjective complaints of cramping calf pain that progressed to complete foot numbness after heavy physical exertion such as running for three to four miles or walking briskly for more than four to five miles.  Notably, exertional treadmill tests showed 50 percent of the right lower extremity during plantar flexion of the right foot.  A follow-up December 2010 record notes that the Veteran reported that he was an avid runner, but was currently unable to run for more than 25 minutes.

Private Doppler vein tests conducted in June 2011 by Dr. C.O.B. revealed loss of dorsalis pedis pulses.  Repeat treadmill stress tests revealed symptoms that included right calf claudication.  The Veteran underwent bilateral popliteal artery entrapment at Presbyterian/St. Luke's Medical Center.  A second right popliteal artery entrapment release was performed in February 2012.

During VA treatment in July 2012, the Veteran reported that he was able to jog up to three miles before experiencing peripheral numbness.

During September 2012 treatment at University of Colorado Hospital, the Veteran reported that he was continuing to have numbness in his feet after walking or running for 25 minutes or more.  Apparently, pulses in the right lower extremity were normal; still, the treating medical staff diagnosed obliteration of blood flow in the anterior tibial arteries during dorsiflexion and plantar flexion.

During VA examination in November 2013, the Veteran reported that he was having ongoing symptoms of pain and intermittent numbness in his lower extremities and feet, particularly after prolonged periods of standing and walking.  A physical examination revealed bilateral claudication after walking for more than 100 yards.  Still, the examiner opined that the vascular conditions in the lower extremities did not impact the Veteran's ability to work.

Records for subsequent VA treatment in April 2014 note continued complaints of lower extremity numbness while walking and running.  Still, the Veteran stated that he was able to continue going on short runs.  On examination, the Veteran demonstrated a stable gait, although the temperature of his feet was notably cooler than that in his hands.  The dorsalis pedis and tibial pulses in the right lower extremity were diminished to 1+.  A lower arterial study conducted in June 2014 indicated a right ankle/brachial index of 1.10 for tibial pulses and 1.02 for dorsalis pedis.

During a January 2016 VA examination, the Veteran stated to the examiner that he was losing the pulses in his feet during plantar flexion movements, with pulses returning to his extremities during dorsiflexion movements.  He reported that he was able to walk distances of up to 40 to 45 feet before needing to rest to allow circulation to return to his feet.  He also reported pain in his calves that progressed to paresthesias after long periods of walking.  He stated that he experiences no issues in his legs while being seated at work.

On examination, the Veteran demonstrated an antalgic gait that the examiner attributed to right leg length discrepancy.  Varicose veins were present bilaterally, but they were asymptomatic and were not productive of noticeable skin breakdown.  A neurological examination revealed decreased sensation over the right plantar surface.  The aforementioned June 2014 ankle/brachial indices were reviewed as part of the examiner's claims file review.  Overall, the data was interpreted as showing no evidence of subclavian artery stenosis bilaterally.  A repeat ankle/brachial index test conducted during the examination revealed a right ankle/brachial index of 1.01.

The examiner opined, overall, that the Veteran has peripheral vascular disease in both lower extremities that is manifested by claudication on walking less than 25 yards on a level grade at two miles per hour; persistent coldness of the lower extremities; and, diminished peripheral pulses.  The Veteran was noted to be ambulating occasionally with the assistance of a cane.  In terms of function, the examiner stated that the Veteran is able to function in his day to day duties as an IT technician despite his inability to run or walk for extended duration or to perform exercise or hiking activities.  The examiner noted also that the Veteran is unable to perform frequent walking or climbing of stairs due to loss of circulation.

In his March 2016 Board hearing testimony, the Veteran testified that he has had ongoing pain in his calves and numbness in his feet after running for 15 or 20 minutes.

First addressing the staged period from November 8, 2011 through February 21, 2012, the Board concludes that the criteria for a compensable disability rating are not met.  In that regard, the evidence pertinent to the period before February 21, 2012 document complaints of cramping, pain, and numbness in the right lower extremity, particularly after periods of exertion due to apparent claudication during plantar flexion.  Still, in terms of function, the Veteran reported in August 2010 that he was able at that time to run three to four miles and walk briskly up to four to five miles.  The evidence during the staged period at issue indicates progressively diminishing function; still, the Veteran reported in December 2010 that he remained an avid runner and was able to go on short runs of up to 25 minutes.  Although Doppler vein tests and treadmill stress tests were conducted privately in June 2011, specific ankle/brachial indices from those tests are not reported in the records.  Overall, the criteria for a compensable disability rating are not met for the staged period preceding February 21, 2012.

For the period from May 1, 2012 through April 10, 2014, the Board finds also that the criteria for a compensable disability rating are not met.  The evidence pertinent to that period reflects ongoing claudication in the right lower extremity that was productive of continuing pain and numbness.  In terms of function, the Veteran reported during VA treatment in July 2012 that he was able to jog for up to three miles before experiencing numbness.  In September 2012, he continued to report that he was able to walk or run for up to 25 minutes.  During the November 2013 VA examination, the VA examiner summarized that the Veteran was able to walk more than 100 yards before the onset of claudication.  In sum, the criteria for a compensable disability rating under DC 7114 also are not met for the staged period from May 1, 2012 through April 10, 2014.

The Board finds also that the Veteran is not entitled to a disability rating higher than 20 percent for the period from April 11, 2014 through January 11, 2016.  Again, the evidence since April 11, 2014 documents ongoing claudication with numbness and pain in the right lower extremity.  As noted, a lower arterial study conducted in June 2014 revealed right ankle brachial indices of 1.10 for tibial pulses and 1.02 for dorsalis pedis pulses.  Repeat studies performed during the January 2016 VA examination revealed a right ankle/brachial index of 1.01.  In terms of function, the evidence since April 11, 2014 does indicate some progression in the Veteran's loss of functioning.  In that regard, the Veteran reported in May 2014 that he was able to walk and run only "short distances."  Still, the records contain no more precise information as to the distance that the Veteran was able to walk or run; also, there is no indication in those records of any other physical findings such as decreased temperature or coldness or tropic changes.

During the January 2016 VA examination, however, the examiner determined that the Veteran was able to walk less than 25 yards on a level grade at two miles per hour before the onset of claudication.  The examiner noted further that claudication was productive of persistent coldness in the lower extremities.  Although the pulses shown during ankle/brachial index testing exceeded 0.50, given the extent of the Veteran's restricted ambulation and the presence of persistent coldness, the findings from the January 2016 VA examination do indicate manifestations that warrant a higher 60 percent disability rating, pursuant to DC 7114.

Summarizing, the preponderance of the evidence shows that the Veteran is not entitled to a compensable disability rating for right lower extremity popliteal artery syndrome prior to February 22, 2012 and for the period from May 1, 2012 through April 10, 2014.  The Veteran is also not entitled to a disability rating in excess of 20 percent for the period from April 11, 2014 through January 11, 2016.  The Veteran is entitled to a 60 percent disability rating, effective January 12, 2016, the date on which the January 2016 VA examination was conducted.  To that limited extent, this appeal is granted.

	E.  Left Lower Extremity Popliteal Artery Entrapment Syndrome

Service connection for left lower extremity popliteal artery entrapment syndrome, status-post surgery, was also granted in the September 2015 rating decision, effective July 12, 2011.  Again, staged disability ratings were assigned for the left lower extremity disability, beginning with a temporary total 100 percent disability rating for convalescence following surgery from July 12, 2011 through August 31, 2011; a non-compensable disability rating effective September 1, 2011 through April 10, 2014; and, a 20 percent disability rating assigned effective from April 11, 2014.  The staged period of temporary total disability benefits pursuant to 38 C.F.R. § 4.30; however, the 20 percent disability rating assigned from April 11, 2014 was assigned pursuant to 38 C.F.R. § 4.104, DC 7199-7114.  The specific rating criteria under DC 7114 are outlined above.  The Board incorporates those criteria by reference.

Again, the Board has considered potential application of other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board sees no other rating criteria that are for potential application.

Concerning the left lower extremity, August 2010 post-service treatment records note complaints of cramping calf pain progressing to complete left foot numbness after walking briskly for more than four to five miles or running for three to four miles.  As noted, exertional treadmill tests and angiograms of the lower extremities revealed a 100 percent occlusion of the left lower extremity.

During follow-up VA treatment in September 2010, the Veteran reported ongoing left calf tightness and left foot numbness that resulted from ongoing claudication in the left leg.  The Veteran stated that he had been unable to run three miles or more for the last four months.  In December 2010, he reported that although he remained an avid runner, he was unable to run for longer than 25 minutes.

The aforementioned Doppler vein tests administered in June 2011 by Dr. C.O.B. revealed occlusion of the anterior and posterior tibial arteries on the left during forced left leg flexion and extension.  Treadmill tests revealed claudication.  A bilateral popliteal artery entrapment was performed in June 2011.  In July 2011, the Veteran contacted Dr. C.O.B. and reported "excruciating pain" in his left lower extremity.

During the November 2013 VA examination, the Veteran reported ongoing symptoms of pain and intermittent numbness after periods of prolonged standing and walking.  Ankle brachial index tests revealed a left brachial index of 1.07.

Medical evaluation performed during VA treatment in April 2014 revealed a stable gait.  However, the pulses in the left dorsalis pedis and posterior tibial pulses were barely palpable.  Also, the temperature in both feet were notably cooler than that in the Veteran's hands.  In May 2014, the Veteran complained that he was having ongoing paresthesias in his left leg and that he was capable of walking and running only short distances.

As noted above, the Veteran reported during the January 2016 VA examination that he was able to walk distances of 40 to 45 feet before needing to stop to allow circulation to return to his legs and feet.  As also mentioned above, the Veteran denied having any issues at work, where he performed his duties in a seated position.

As mentioned above, the examiner reviewed the June 2014 ankle/brachial indices and interpreted the results of that test as showing no evidence of subclavian artery stenosis bilaterally.  Repeat ankle/brachial index testing conducted during the examination revealed a left ankle/brachial index of 1.12.

Again, the examiner concluded that the Veteran's peripheral vascular disease is manifested by claudication on walking less than 25 yards on a level grade at two miles per hour; persistent coldness of the lower extremities; and, diminished peripheral pulses.  The examiner noted also that the Veteran is unable to perform frequent walking or climbing of stairs due to loss of circulation, and also, was unable to run or walk for extended periods.  Still, despite those functional limitations, the examiner stated that the Veteran remains capable of functioning in his day to day duties as an IT technician.

The Veteran is not entitled to a compensable disability rating during the period from September 1, 2011 through April 10, 2014.  In that regard, the evidence pertinent to that period shows that the Veteran experienced ongoing pain and numbness.  Still, the Veteran reported during July 2012 VA treatment that he was able to jog up to three miles.  During private treatment in September 2012, he reported that he was able to walk or run for 25 minutes before experiencing peripheral numbness.  During the November 2013 VA examination, the VA examiner summarized that the Veteran was capable of walking more than 100 yards before experiencing claudication in his left lower extremity.  Given the foregoing, the criteria for a compensable disability rating under DC 7114 are not met for the staged period being considered.

Under similar analysis as that undertaken above, the Board concludes that the criteria for a disability rating higher than 20 percent are not met for the period from April 11, 2014 through January 11, 2016.  In that regard, the evidence pertinent to that period reflects that the Veteran had ongoing claudication with numbness and pain in the right lower extremity.  As discussed above, left ankle brachial indices during June 2014 tests were 1.06 for the tibial pulses and 1.04 for the dorsalis pedis.  The January 2016 VA examination revealed a left ankle/brachial index of 1.12.  As mentioned in the Board's discussion above concerning the right lower extremity, the evidence since April 11, 2014 indicates progressive loss of function; however, there is no evidence, prior to the January 2016 VA examination, of the extent of lost function contemplated for a disability rating higher than 20 percent.

As noted above, the January 2016 VA examiner determined that the Veteran was able to walk less than 25 yards on a level grade at two miles per hour before the onset of claudication.  Also, was apparently productive of persistent coldness in the lower extremities.  The Board reiterates that, irrespective of demonstrated left ankle/brachial index during the January 2016 examination, given the extent of the Veteran's limitations in walking and the presence of persistent coldness, the January 2016 examination findings are consistent with symptoms and manifestations that warrant a 60 percent disability rating under DC 7114.

Overall, the preponderance of the evidence shows that the Veteran is not entitled to a compensable disability rating during the period from September 1, 2011 through April 10, 2014.  The Veteran is also not entitled to a disability rating in excess of 20 percent for the period from April 11, 2014 through January 11, 2016.  The Veteran is entitled to a 60 percent disability rating, effective January 12, 2016, the date on which the January 2016 VA examination was conducted.  To that limited extent also, this appeal is granted.




	F.  Other Considerations

In considering the applicability of the other various provisions of Title 38 Code of Federal Regulations in relation to the disabilities considered above, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In this case, however, the Board finds that the evidence does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. §3.321(b)(1).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under, the Board concludes that the evidence in this case does not show that the Veteran's disabilities, individually or collectively, have presented an exceptional disability picture that renders inadequate the available schedular criteria.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under the respective rating criteria for each disability considered above; however, the Veteran's disabilities have not been productive of the manifestations or disability picture required for a higher disability rating under those criteria.  Moreover, other than those periods during which the Veteran has already received temporary total disability ratings under 38 C.F.R. § 4.30, the evidence does not show that the Veteran's disabilities has been marked by other relevant factors, such as admission for in-patient treatment, surgery, or total occupational impairment.  As such, it cannot be said that the available schedular disability ratings are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular disability rating for the Veteran's service-connected disabilities, under the provisions of 38 C.F.R. § 3.321(b)(1), are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board has also considered whether further "staged" disability ratings, beyond those already contemplated, are warranted by the evidence.  The symptomatology shown upon examination for sinusitis, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings in this case.


ORDER

A compensable initial disability rating for right lower leg length discrepancy prior to February 22, 2012 is denied.

A compensable initial disability rating for residual scarring right knee/leg status-post tibial nail removal is denied.

A compensable initial disability rating for residual scarring status-post left leg popliteal arterial release is denied.

A compensable initial disability rating for right lower extremity popliteal artery entrapment syndrome, status-post surgery, prior to February 12, 2012, is denied.

An increased disability rating for right lower extremity popliteal artery entrapment syndrome, status-post surgery, from May 1, 2012 through April 10, 2014, rated as non-compensable, is denied.

An increased disability rating for right lower extremity popliteal artery entrapment syndrome, status-post surgery from April 11, 2014 through January 11, 2016, rated currently as 20 percent disabling, is denied.

A 60 percent disability rating for right lower extremity popliteal artery entrapment syndrome, status-post surgery from January 12, 2016 is granted.

A compensable initial disability rating for left lower extremity popliteal artery entrapment syndrome, status-post release from September 1, 2011 through April 10, 2014 is denied.

An increased disability rating for left lower extremity popliteal artery entrapment syndrome, status-post release from April 11, 2014 through January 11, 2016, rated currently as 20 percent disabling, is denied.

A 60 percent disability rating for left lower extremity popliteal artery entrapment syndrome, status-post surgery from January 12, 2016 is granted.


REMAND

Pertinent to the issues concerning the Veteran's entitlement to higher disability ratings for his right knee degenerative arthritis, status-post traumatic fracture with right tibia rod/screws retain, status-post removal of hardware, and intramedullary rod removal with excision of bony prominence, midshaft right tibia, the Veteran testified during his March 2016 video conference hearing that he was receiving ongoing orthopedic treatment for his right knee from Dr. T.M. in Parker, Colorado. The Veteran testified that the records pertinent to that treatment were provided to VA.  Review of the Veteran's extensive claims file, however, indicates that such records have neither been provided by the Veteran nor obtained by VA.  VA must undertake efforts at this time to obtain the records for the newly reported treatment with Dr. T.M.  38 C.F.R. § 3.159(c)(1).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered treatment for his right knee since March 2016.  VA must then also make efforts to obtain the records for additional treatment that is identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for an initial disability rating in excess of 20 percent for right knee degenerative arthritis, status-post traumatic fracture with right tibia rod/screws retain, status-post removal of hardware, and intramedullary rod removal with excision of bony prominence, midshaft right tibia, prior to February 11, 2015, and, for an increased disability rating for the same disability from May 1, 2015, rated currently as 40 percent disabling.  The letter must inform the Veteran about the information and evidence that are necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain records for right knee treatment received by the Veteran from Dr. T.M. in Parker, Colorado.  The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of Dr. T.M.'s practice and for any private or VA medical providers who have provided treatment for his right knee since March 2016.
 
2.  Obtain the records for treatment received by the Veteran from Dr. T.M. and for other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Perform other development as deemed necessary.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


